This opinion is subject to administrative correction before final disposition.




                                 Before
                      GASTON, HOUTZ, and MYERS
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Trevor P. BARRON
   Electronics Technician (Nuclear) Third Class (E-4), U.S. Navy
                            Appellant

                             No. 202100202

                        _________________________

                         Decided: 12 January 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             George G. Gerding

 Sentence adjudged 13 April 2021 by a general court-martial convened
 at Naval Station Mayport, Florida, consisting of a military judge sitting
 alone. Sentence in the Entry of Judgment: reduction to E-1, confine-
 ment for 18 months, and a bad-conduct discharge.

                            For Appellant:
                  Captain Daniel J. McCoy, JAGC, USN

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
                 United States v. Barron, NMCCA No. 202100202
                               Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2